Citation Nr: 0513322	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
diagnosed as depressive disorder with dysthymic disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2003 rating 
decision by the Oakland, California, Regional Office (RO).  
Subsequently, the case was transferred to the Detroit, 
Michigan, RO.  


FINDINGS OF FACT

1.  VA has not shown by clear and unmistakable evidence that 
the veteran had a chronic acquired psychiatric disability 
that both preexisted service and was not aggravated by 
service.

2.  The veteran currently suffers from a psychiatric 
disorder, diagnosed as depressive disorder with dysthymic 
disorder, which is medically related to his period of 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's psychiatric disability, 
diagnosed as depressive disorder with dysthymic disorder, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This Act is 
applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before that date and 
not yet final.  This new law eliminates the concept of a 
well-grounded claim and redefines VA's obligations insofar as 
properly notifying and assisting veterans in developing their 
claims.  In view of the Board's decision to allow the 
veteran's claim for service connection for a psychiatric 
disorder, diagnosed as depressive disorder with dysthymic 
disorder, there is no need to discuss VA's compliance with 
the VCAA.  


II.  Factual Background.

The records indicate that the veteran entered active duty in 
May 1972.  A report of a medical examination completed prior 
to enlistment in December 1971 shows that his psychiatric 
condition was found to be normal.  At that time, the veteran 
reported no history of depression or excessive worry or 
history of nervous trouble of any sort.  The service medical 
records reflect that the veteran was seen on July 24, 1974, 
complaining of personal problems; it was noted that the 
veteran had been going "downhill."  It was indicated that 
the veteran was depressed because of multiple reasons, 
including a recent divorce and boring Navy Job.  The veteran 
was seen in March 1978, at which time it was reported that he 
had a satisfactory psychological examination; it was also 
noted that he had had psychiatric treatment in 1974, without 
sequelae.  The discharge examination, dated in October 1980, 
was negative for any complaints or findings of a psychiatric 
disorder.  

The veteran's initial claim for service connection for a 
psychiatric disorder (VA Form 21-526) was received in April 
2002.  Submitted in support of the claim was a statement from 
the veteran, dated in April 2002, wherein he reported being 
seen by a psychiatrist while in high school during the period 
from October 1967 to January 1968.  The veteran indicated 
that his psychiatric problems resurfaced while on active duty 
in 1979, following his divorce from his second wife.  He 
indicated that he was also the subject of abusive behavior by 
his supervisors; he dealt with those problems by eating.  The 
veteran indicated that he was discharged from service under 
the "fat boy" program.  The veteran further indicated that 
he continued to experience problems with anxiety and 
depression after his discharge from service.  

Received in May 2002 were VA outpatient treatment reports, 
dated from February 2002 to April 2002, showing ongoing 
clinical evaluation and treatment for a psychiatric disorder, 
diagnosed as major depressive disorder.  The veteran was seen 
in March 2002 because he was suicidal and had attempted to 
overdose by taking 80 pills.  The diagnostic impression was 
major depressive disorder, recurrent, suicide attempt with 
clear expectation of death.  Also received in May 2002 were 
private treatment reports from California State University, 
dated from November 1998 through December 1999, which show 
that the veteran was seen for follow up evaluations for an 
impulse control disorder, with possible intermittent 
explosive disorder.  During a clinical visit in September 
1999, it was noted that a Dr. Reinsch started the veteran on 
medication back in 1998; it was also noted that other than 
seeing Dr. Reinsch, the veteran has never been treated 
before.  

Of record are private treatment reports from Dr. Mark D. 
Popper, dated in April and August 2002.  Dr. Popper indicated 
that the veteran was seen in April 2002, seeking treatment 
for problems with flashbacks, nightmares, agitations and 
social and relational difficulties.  Following an evaluation, 
Dr. Popper concluded that the veteran suffered from major 
depressive disorder, recurrent, severe without psychotic 
features, and post-traumatic stress disorder, chronic.  

The veteran was afforded a VA compensation examination in 
August 2002, at which time he reported a long history of 
emotional stress and psychiatric disability dating back to 
his period in high school, when he was seen and evaluated by 
a psychiatrist and apparently hospitalized at one time for 
approximately six months for acute emotional stress.  He 
stated that he subsequently entered military service, and 
developed recurrent problems with acute anxiety and tension.  
After service, he had a flare-up with considerable tension, 
anxiety, and depressive problems.  The examiner stated that 
there was no evidence of gross psychiatric disability at the 
time of the examination, however, the veteran did exhibit 
considerable talkativeness and anxiety regarding his multiple 
complaints and apparently was under no active treatment.  The 
pertinent diagnosis was anxiety tension state with depressive 
disorder, onset of complaints occurred in high school; 
however, the examiner opined that it was as likely as not 
that the veteran's psychiatric disorder was aggravated during 
military service.  

The veteran was referred for a special VA psychiatric 
examination in September 2002, at which time it was noted 
that he served aboard the USS Coral Sea.  His military 
occupational specialty was aviation administration 
maintenance, but his actual duty included being the ordinance 
crew leader.  The veteran stated that, prior to his 
enlistment, he was psychiatrically hospitalized in a Detroit 
Mental Health facility in January 1968 for symptoms of 
depression; he denied receiving any electroconvulsive shock 
therapy, and he was unclear of the medications he was 
prescribed at that time.  The veteran indicated that he 
sought treatment from a civilian psychiatrist during the 
period from 1976 through 1980, for treatment of depression 
and marital problems.  The veteran indicated that he has been 
under the care and treatment of therapists since his 
discharge from military service.  Following a mental status 
examination, the diagnostic impression was depressive 
disorder, not otherwise specified, and dysthymic disorder, 
secondary type, late onset.  The examiner stated that the 
veteran's mental health problems predate his military 
service, and the veteran's mental health problems continued 
to occur while he was in the service.  She stated that it was 
unclear how much remission the veteran had in terms of his 
depression.  The examiner opined that it is as likely as not 
that the veteran's current psychiatric problem is related to 
his psychiatric disability occurring during military service.  


III.  Legal analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge from active 
duty, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  

In a recent opinion, VA's General Counsel held, in part, that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
to the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed. VAOPGCPREC 3-2003 (2003).  The Board also 
notes that the Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir., 2004).  The Court went further to hold that "if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002).  In making its determination, the 
Board must determine the credibility and probative value of 
the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

In this case, the Board believes that the evidence is not 
clear and unmistakable in establishing that the veteran 
suffered from a chronic acquired psychiatric disorder prior 
to service.  Although the veteran has reported a period of 
hospitalization for symptoms of depression while in high 
school, the Board notes that there is no contemporaneous 
medical evidence of record establishing that he was diagnosed 
with a chronic acquired psychiatric disability prior to 
service.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  
Additionally, the Board finds that there is no clear and 
unmistakable evidence that any pre-existing psychiatric 
disorder was not aggravated by service.  In fact, a VA 
medical examiner opined that the veteran's psychiatric 
disorder was aggravated during his military service.  For 
these reasons, the Board concludes that the evidence of 
record does not clearly and unmistakably establish that an 
acquired psychiatric disorder was both preexisting and not 
aggravated by service.  Thus, the presumption of soundness 
upon entrance into service has not been rebutted.  As such, 
the claim is one for service connection for a psychiatric 
disorder, rather than one for aggravation of a pre-existing 
disease.  

The record establishes that the veteran suffered from 
depression while in service on active duty.  The record also 
reflects a current diagnosis of major depressive disorder 
with dysthymic disorder.  The issue that remains for the 
Board is whether the medical evidence establishes a nexus 
between the veteran's service and his current disorder.  

Referable to the issue of a medical nexus to service, the 
Board notes there are two competent medical opinions from 
doctors who examined the veteran and reviewed the claims 
folder.  Following a VA examination in August 2002, the 
veteran was diagnosed with an anxiety tension state with 
depressive disorder, onset of complaints occurred in high 
school; however, the examiner opined that it was as likely as 
not that the veteran's psychiatric disorder was aggravated 
during military service.  Following a psychiatric examination 
in September 2002, the examiner opined that it is as likely 
as not that the veteran's current psychiatric problem is 
related to his psychiatric disability occurring during 
military service.  Absent evidence to the contrary, the Board 
is not in a position to question these opinions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In light of the foregoing, the Board concludes that the 
medical evidence of record is at least in relative equipoise 
in showing that the veteran's psychiatric disorder had its 
onset during service.  Under the circumstances, giving the 
benefit of the doubt to the veteran, the Board concludes that 
the veteran's psychiatric disorder, currently diagnosed as 
major depressive disorder with dysthymic disorder, was 
incurred in service; therefore, service connection for major 
depressive disorder with dysthymic disorder, is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  


ORDER

Service connection for major depressive disorder with 
dysthymic disorder is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


